PER CURIAM
Cross-defendant (defendant) appeals from the trial court’s judgment for cross-plaintiff Federal Deposit Insurance Corporation (FDIC). For the reasons stated in FDIC v. Schell, 87 Or App 159, 741 P2d 916 (1987), we reject defendant’s assignments on the substantive issues and the last of his three assignments challenging the award of attorney fees to FDIC. The arguments which defendant makes in support of the other assignments relating to the attorney fees issue are so ill-defined that they are not susceptible to review.
Affirmed.